DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: there are several references cited on the PCT International Search report that shows an automated method and automated system for measuring food waste, comprising weighing a food waster container on a scale that was networked to transmit food waste data to a remote computing device, wherein the food waste data comprises the weight of the food waste. However, none of the art of record discloses, nor renders obvious, the specific user interface claimed. With respect to claim 1, the various methods disclosed in the prior art does not show the following steps of: generating and presenting a first user interface displaying an image for each of a set of container types; receiving a selection of a container type from the set of container types by receiving a selection from the first user interface; generating and presenting a second user interface displaying the image for the selected container type; receiving an indication of a fullness of a container in the selected container type by receiving an input from the second user interface; modifying the image for the selected container type displayed in the second user interface based on the fullness of the container, wherein the modified image is displayed in the second user interface to show the fullness of the container; and, converting a volume of the food waste to a weight of the food waste based on a conversion factor selected based on the nature of the food waste, wherein the volume of the food waste is determined based on the selected container type, the fullness of the container, and the count of containers.
	The system claim 7 and the software claim 16 contain the same limitations. The Written Opinion of the International Searching Authority  simply states that such modifications would have been an obvious modification to make to the disclosed prior art systems and methods without any supporting evidence, or legal motivation to do so, and this conclusory statement in the Written Opinion of the International Searching that such a system would be obvious is insufficient under current U.S. practice to support a prima face conclusion of obviousness, as it seems to rely upon impermissible hindsight. A search of the relevant prior art failed to produce any documents any more relevant that what was cited in the PCT search by the International Searching Authority.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856